USCA11 Case: 20-10581      Date Filed: 11/17/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-10581
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EIDER UTRIA BATISTA,
a.k.a. Pepe,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
          D.C. Docket No. 8:19-cr-00145-VMC-TGW-1
                    ____________________
USCA11 Case: 20-10581         Date Filed: 11/17/2021     Page: 2 of 7




2                       Opinion of the Court                 20-10581


Before JILL PRYOR, LUCK, and EDMONDSON, Circuit Judges.


PER CURIAM:


       Eider Utria Batista appeals his 135-month sentence imposed
after Batista pleaded guilty to one count of conspiracy to possess
with intent to distribute cocaine and marijuana and to four counts
of possession with intent to distribute controlled substances, in vi-
olation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(ii), (b)(1)(C), (b)(1)(D),
846, and 18 U.S.C. § 2. Batista contends the district court erred in
applying a four-level enhancement for his leadership role in the
drug-trafficking offenses. No reversible error has been shown; we
affirm.
       We review for clear error a district court’s determination
that a defendant is an organizer or leader subject to a role-enhance-
ment under U.S.S.G. § 3B1.1. See United States v. Martinez, 584
F.3d 1022, 1025 (11th Cir. 2009). Under the clear-error standard,
we will affirm the district court’s decision “unless our review of the
record leaves us with the definite and firm conviction that a mis-
take has been committed.” See United States v. Poirier, 321 F.3d
1024, 1035 (11th Cir. 2003) (quotation omitted).
       Under the Sentencing Guidelines, the district court may in-
crease a defendant’s base offense level by four levels “[i]f the de-
fendant was an organizer or leader of a criminal activity that
USCA11 Case: 20-10581        Date Filed: 11/17/2021    Page: 3 of 7




20-10581               Opinion of the Court                       3

involved five or more participants or was otherwise extensive.”
U.S.S.G. § 3B1.1(a). A “participant” is defined as “a person who is
criminally responsible for the commission of the offense, but need
not have been convicted.” Id. § 3B1.1(a), comment. (n.1). For the
role enhancement to apply, “there must be evidence that the de-
fendant exerted some control, influence or decision-making au-
thority over another participant in the criminal activity.” See Mar-
tinez, 584 F.3d at 1026; U.S.S.G. § 3B1.1, comment. (n.2) (“the de-
fendant must have been the organizer, leader, manager, or super-
visor of one or more other participants”). The government must
prove the existence of an aggravating role by a preponderance of
the evidence. See Martinez, 584 F.3d at 1027. The government
“carries this burden by presenting reliable and specific evidence.”
Id.
       In determining whether a defendant qualifies as an “organ-
izer or leader” for purposes of section 3B1.1(a), the sentencing
court may consider these factors:
              (1) the exercise of decision[-]making authority,
      (2) the nature of participation in the commission of
      the offense, (3) the recruitment of accomplices, (4) the
      claimed right to a larger share of the fruits of the
      crime, (5) the degree of participation in planning or
      organizing the offense, (6) the nature and scope of the
      illegal activity, and (7) the degree of control and au-
      thority exercised over others.
USCA11 Case: 20-10581            Date Filed: 11/17/2021   Page: 4 of 7




4                         Opinion of the Court               20-10581

       United States v. Shabazz, 887 F.3d 1204, 1222 (11th Cir.
2018); U.S.S.G. § 3B1.1, comment. (n.4). We have described these
factors as “considerations for the sentencing judge, who makes the
factual determinations for the applicability of the § 3B1.1 enhance-
ment on a case-by-case basis”: nothing requires that all seven fac-
tors must point to an enhancement. See United States v. Ramirez,
426 F.3d 1344, 1356 (11th Cir. 2005).
        At Batista’s sentencing hearing, the government presented
testimony of Special Agent Brooks with Homeland Security Inves-
tigations, who served as the lead case agent on Batista’s case. Agent
Brooks said the investigation into the charged drug-trafficking op-
eration began in September 2016 and was still ongoing when Ba-
tista was sentenced in January 2020. Agent Brooks also testified
that -- during a post-Miranda 1 interview -- Batista told agents that
he obtained the cocaine from a source in Miami (Mr. Calvo). Ba-
tista said he would drive to Miami, obtain cocaine from Mr. Calvo,
and then drive the cocaine back to Sarasota.
        Agent Brooks further testified that a confidential informant
sometimes bought cocaine directly from Batista’s son-in-law, Yo-
annel De Agostines Perez. During those arranged drug buys, Agos-
tines Perez identified Batista as the source of his cocaine supply.
Agostines Perez also indicated that he was required to contact Ba-
tista to determine the price and quantity of drugs that could be sold.


1 Miranda v. Arizona, 384 U.S. 436 (1966).
USCA11 Case: 20-10581             Date Filed: 11/17/2021         Page: 5 of 7




20-10581                   Opinion of the Court                                5

        Based on the evidence gathered during the years-long inves-
tigation -- including from the recorded arranged drug buys, the
searches of Batista’s home and business, and interviews with Ba-
tista’s co-conspirators -- Agent Brooks testified that law enforce-
ment officers had concluded that Batista was “running the show.”
Among other things, Agent Brooks said the investigation showed
that Batista obtained and provided the cocaine for the drug-traffick-
ing operation, stashed drugs and drug proceeds at his home and at
his jewelry store, and made decisions about the price and quantity
of drugs to be sold.
       The sentencing court was entitled to rely on undisputed
facts in the Presentence Investigation Report and on Agent
Brooks’s testimony at the sentencing hearing. 2 See United States
v. Wilson, 884 F.2d 1355, 1356 (11th Cir. 1989) (“The findings of
fact of the sentencing court may be based on evidence heard during
trial, facts admitted by a defendant’s plea of guilty, undisputed
statements in the presentence report, or evidence presented at the
sentencing hearing.”). Agent Brooks offered specific and reliable
evidence to support his testimony that Batista was “running the

2The record contradicts Batista’s assertion that the district court relied imper-
missibly on the prosecutor’s factual assertions made during the sentencing
hearing and on the government’s factual basis included in the Notice of Maxi-
mum Penalties, Elements of Offense, Personalization of Elements and Factual
Basis. The district court found expressly that -- independent of the govern-
ment’s factual proffers -- Agent Brooks’s testimony was sufficient to establish
Batista’s leadership role.
USCA11 Case: 20-10581           Date Filed: 11/17/2021      Page: 6 of 7




6                        Opinion of the Court                    20-10581

show.” Batista had an adequate opportunity to rebut the evidence
against him through cross-examination of Agent Brooks.
        On this record, the district court determined reasonably that
the government had established by a preponderance of the evi-
dence that Batista played a leadership role in a criminal conspiracy
involving five or more participants. That Batista acquired the co-
caine in Miami, transported the cocaine to Sarasota, and supplied
the cocaine to co-conspirators evidences a high degree of involve-
ment in the planning, organization, and commission of the drug-
trafficking offenses. The record also supports a finding that Batista
had decision-making authority and exerted some level of control
and authority over the other participants given that Batista set the
prices and the quantity of drugs that could be sold by others.
       The record also evidences sufficiently that the drug-traffick-
ing operation involved five or more participants. In addition to un-
disputed evidence of involvement by Batista and by Calvo, Agent
Brooks testified about the activities of Agostines Perez and identi-
fied two other co-conspirators (Jose Gonzalez Perez and Miker
Pupo) who were each involved in drug-trafficking activities at the
stash house.
        About Calvo, we recognize that the existence of a buyer-
seller relationship -- by itself -- is insufficient to establish a conspir-
acy. See United States v. Thompson, 422 F.3d 1285, 1292 (11th Cir.
2005). We have concluded, however, that a conspiratorial agree-
ment “to distribute drugs ‘may be inferred when the evidence
shows a continuing relationship that results in the repeated transfer
USCA11 Case: 20-10581         Date Filed: 11/17/2021      Page: 7 of 7




20-10581                Opinion of the Court                          7

of illegal drugs to a purchaser.’” See id. (alteration omitted) (affirm-
ing a conviction for conspiracy to possess with intent to distribute
cocaine where the evidence showed a continuing relationship in
which the defendant supplied cocaine to his co-conspirator, the ma-
jority of which was then sold to individual customers); see also
United States v. Brown, 587 F.3d 1082, 1089 (11th Cir. 2009) (noting
that a conspiracy to distribute drugs may be evidenced by “re-
peated transactions buying and selling large quantities of illegal
drugs”).
       The undisputed evidence demonstrates that Calvo supplied
the cocaine for the drug-trafficking operation and that Batista made
regular trips to Miami to retrieve from Calvo cocaine that Batista
transported to Sarasota for distribution. Given this evidence of a
continuing relationship between Batista and Calvo involving re-
peated drug sales, the district court committed no clear error in de-
termining that Calvo qualified as a “participant” in the drug-traf-
ficking operation.
       We see no clear error in the district court’s application of the
four-level leadership role enhancement; we affirm Batista’s sen-
tence.
       AFFIRMED.